HENRIOD, Justice:
M appeals from a jury verdict and judgment of conviction for stealing a stereo. Affirmed.
Pie says 1) he was not afforded the interdictions of Miranda v. State of Arizona,1 which appears not so; 2) that there was insufficient evidence to convict, which the record reflects is not so; 3) that it was error for the police officer not to disclose his informant, — no one asking him to and this point being raised for the first time on appeal, and not being a point on appeal in any event; and 4) that a refused requested instruction constituted error, which is not so.
CROCKETT, C. J., and CALLISTER and TUCKETT, JJ., concur.
ELLETT, Justice, concurs in the result.

. 384 U.S. 436, 86 S.Ct. 1602, 16 L.Ed.2d 694, 10 A.L.R.3d 974 (1966).